Allowable Subject Matter
Claims 1, 2, 6-14, 17 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1, 2, 6-14, 17 are allowed since the closest prior arts are  Thibault et al (U.S. Patent Pub. No. 2019/0108441, hereafter referred to as Thibault) in view of Surazhsky et al(U.S. Patent Pub. No. 2018/0268255, hereafter referred to a Surazhsky). 
However, when looking at all the available prior arts, none teach that the cost function, wherein, to determine the result of the cost function, each of the reference image datasets is deformed in accordance with an assigned correction dataset and a reconstruction image dataset is created from the reference image dataset deformed, wherein a variable dependent on movement of the object is ascertained from the reconstruction image datasets surd is used to determine the result of the cost function, and wherein an entropy is determined from the reconstruction image dataset or of a selected part thereof, and is used as the variable ascertained, from the reconstruction image dataset. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 11/4/2020. The drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665